— In a declaratory judgment action, plaintiff appeals from so much of an order of the Supreme Court, Kings County (Vaccaro, J.), dated March 11, 1980, as denied its motion to enjoin defendant from taking other proceedings pending determination of this action, and provided that all disclosure proceedings be conducted and completed, and the action be set down on the Trial Term Calendar, by and for a date certain. Order affirmed, insofar as appealed from, with $50 costs and disbursements, and matter remitted to Special Term for further proceedings in accordance herewith. The order directing a trial of the action immediately after the completion of expedited disclosure proceedings is a proper exercise of the court’s discretion. The defendant’s statement in its brief on appeal, that it “has no objection to this action being tried in the Supreme Court ifJustice Vaccaro’s Order expediting discovery and providing for an immediate trial is affirmed” (emphasis in original), has made consideration of the denial of the plaintiff’s application for a preliminary injunction unnecessary. The other issues raised by the plaintiff are dehors the record and have not been considered by us. Gibbons, J. P., Weinstein, Thompson and Rubin, JJ., concur.